Citation Nr: 0634182	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  93-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an arm disability.

3.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision, in which the RO, inter alia, declined to reopen the 
veteran's claims for service connection for a back condition 
and for a leg condition, and denied the veteran service 
connection for an arm condition.  The veteran filed a notice 
of disagreement (NOD) in February 1993, and the RO issued a 
statement of the case (SOC) in February 1993.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 1993.

In August 2002, the veteran requested a local hearing before 
a Decision Review Officer.  However, in November 2002, the 
veteran cancelled his local hearing and an informal Decision 
Review Officer Conference was held in November 2002.  In June 
1995, October 1998, and November 2003, the Board remanded the 
veteran's case to the RO for further development.  

In September 2005, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In November 2005, the Board reopened the veteran's claims for 
service connection for a low back disability and leg 
disability, and remanded to the RO all the claims for service 
connection, on the merits, to  for further development, to 
include arranging for the veteran to under VA examination to 
obtain nexus opinions.  After accomplishing the requested 
action, the  RO continued denial of the veteran's claims (as 
reflected in the August 2006 supplemental statement of the 
case (SSOC)) and returned these matters to the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although no back disability was present in service or for 
years thereafter, an uncontradicted VA medical opinion 
indicates that there is as likely as not a medical 
relationship between current lumbar spondylosis low back 
disability and  in-service injury.

3.  Although no arm disability was present in service or for 
years thereafter, an uncontradicted VA medical opinion 
indicates that there is as likely as not a medical 
relationship between current bilateral rotator cuff 
tendonitis and forearm pain and in-service injury.

4.  While the veteran has been assessed as suffering from leg 
pain, there is no competent evidence establishing that the 
veteran has a current leg disability for service connection 
purposes.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for lumbar spondylosis 
are met.  38 U.S.C.A. §§ 1110, 5103A, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral rotator 
cuff tendonitis, with forearm pain, are met.  38 U.S.C.A. §§ 
1110, 5103A, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for a leg disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim on appeal has been 
accomplished.

In February 2004, during the pendancy of this appeal, the RO 
sent the appellant and his representative a letter providing 
notice that, to support a claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  The letter specific the type of evidence needed to 
establish each element of the claim.  After this letter, the 
appellant and his representative were afforded an opportunity 
to respond before the RO readjudicated the claim (as 
reflected in the May 2005 SSOC).  Thus, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support each claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the February 2004 post-rating 
notice letter, as discussed above, satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The letter discussed VA's responsibility to obtain evidence 
or assist in obtaining evidence.  The letter advised that VA 
is required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The letter also listed 
the evidence received,  and provided contact information in 
case of questions.  The letter also specifically advised the 
appellant to, "Provide us with any evidence or information 
you may have pertaining to your claim."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, such makes sense, inasmuch as rating decision on 
appeal was issued more than the VCAA was enacted more the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate his claim, and the appellant was 
afforded an opportunity to submit information and evidence 
pertinent to his claim. Following the issuance of the 
February 2004 letter-which substantially completed VA's 
notice requirements-the appellant was afforded another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claim in 
May 2005.  Neither in response to the letter, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
appellant of the criteria for degree of disability and 
effective date of rating in a May 2006 letter, after the 
original adjudication of the veteran's claims; however, as 
with the earlier documents, the timing of that notice is not 
prejudicial to the veteran.  Because the Board's decision 
herein grants the claims involving bilateral arm and low back 
disabilities, and denies the veteran's claim for service 
connection for a leg disability.  In any event, no disability 
rating or effective date is being assigned;   Accordingly, 
there is no possibility of prejudice to the appellant.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  The RO obtained the appellant's service medical 
records, and post-service VA and private medical records have 
been associated with the claims file.  The appellant was 
afforded a VA-contracted medical examination in connection 
with the claim, and the report of that examination is of 
record.  The appellant was scheduled for an RO hearing at his 
request, but he subsequently withdrew his request for a 
hearing.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that identified above, 
that needs to be obtained.  The record also presents no basis 
for further development to create any additional evidence to 
be considered in connection with any claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



The veteran's service medical records show that, at service 
entry, he had no physical defects.  An August 1944 service 
medical record shows that two months prior, while unloading 
the ship, a 500 pound stove slipped and landed on the 
veteran's arms and thighs.  He was diagnosed only with 
chronic prostatitis at that time.  The veteran claims that 
service connection for low back, arm, and leg disabilities 
resulting from this in-service injury is warranted.

A.  Service Connection for Low Back Disability

After careful review of the evidence of record, and with 
application of the reasonable doubt doctrine, the Board finds 
that service connection for low back disability is warranted.

The first post service evidence of a back disability is found 
in a February 1964 VA treatment record which indicates that 
an X-ray of the chest revealed degenerative changes of the 
dorsal spine.  The vertebral bodies were normal in height and 
width and the interspaces were preserved.

VA treatment records dated from April 1977 to February 1992 
show treatment for the veteran's low back.  Diagnoses 
included low back pain, probable L2-3 disc compression, 
arthritis, rule out lumbar disc rupture, ill-defined low back 
pain, degenerative joint disease of the spine, and chronic 
low back pain.

A January 1979 VA treatment record shows that an X-ray of the 
lumbar spine revealed osteophytes of the vertebrae.  A May 
1981 VA examination report shows a diagnosis of degenerative 
arthritis of the lumbar spine.  The examiner also diagnosed 
residuals, injury of the back.  A March 1985 VA treatment 
record shows that the veteran reported having pain in his low 
back for more than 10 years.  He reported that he first hurt 
his back in service.  An October 1985 VA treatment record 
shows that the veteran reported getting "smashed up" in the 
service and had pain since that time in the low back.  The 
diagnosis was degenerative changes in the lumbar spine.  An 
October 1985 VA computed tomography (CT) scan of the 
veteran's lumbar spine revealed an L4,5 bulging disc.

October 1994 to August 2004 private medical records from the 
Baptist Memorial Hospital show diagnoses of osteoarthritis of 
the lumbosacral spine, degenerative changes of the lumbar 
spine, and chronic low back pain.

An April 1997 private X-ray of the lumbar spine from the 
Baptist Memorial Hospital reveals spondylosis of the lumbar 
spine and atherosclerosis. 

In July 2006, the veteran underwent a VA examination.  The 
veteran reported being involved in a mortar attack in 1944 
during which a stove fell on him.  He also reported that he 
broke his tailbone and his back pain and multiple aches in 
the low back began in the 1960s.  X-rays of the lumbar spine 
revealed osteophytic lipping of all lumbar vertebra with 
decreased joint space at the L5-L1 joint.  The diagnosis was 
lumbar sponylosis.  The examiner noted that he had 
extensively reviewed the veteran's claims file.  He then 
opined that it was as least as likely as not that the 
veteran's disability was the result of an injury that 
occurred during the veteran's service, most notably back in 
1944 when the veteran was crushed by a stove.

The Board notes that there is no other evidence in the claims 
file to contradict the positive opinion of the July 2006 VA 
examiner.  Although the RO has denied the veteran's claim 
because the claims file does not show evidence of a low back 
disability until 1964-18 years after the veteran's discharge 
from service-VA adjudicators are not permitted to substitute 
their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Willis v. Derwinski, 
1 Vet. App. 66 (1991).  Here, the July 2006 VA examiner 
rendered an opinion based on his review of the veteran's 
claims file and physical examination.  As such, the Board 
finds the July 2006 VA examiner's opinion constitutes 
competent and probative medical evidence to support the 
veteran's claim for service connection for low back 
disability, diagnosed as lumbar spondylosis.  While the 
opinion is not definitive, it was provided in terms ("as 
likely as not") sufficient to permit the application of the 
benefit doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
appellant all reasonable doubt, the Board finds that the 
criteria for lumbar spondylosis are met.  

B.  Service Connection for Arm Disability

After review of the evidence of record, and with application 
of the reasonable doubt doctrine, the Board finds that 
service connection for bilateral arm disability is warranted.

On May 1981 VA examination, the veteran was diagnosed with 
residuals of injury of the arms.  However, there were no 
objective findings on examination.

An October 1985 VA treatment record indicates that the 
veteran complained of pain in the left arm.  The diagnosis 
was pain in the left arm related to his cervical spine.

The claims file reflects no further evidence of complaints 
pertaining to either arm until July 2006 when the veteran 
underwent a VA examination.  The veteran reported his injury 
in service and stated that both his arms had hurt since the 
1960s, and he thought that his arm pain was from the in-
service injury in 1944.  X-rays of the right and left 
shoulder, right and left forearm, and left elbow revealed no 
fractures, dislocations or lesions.  The pertinent diagnoses 
were  bilateral rotator cuff tendonitis and forearm pain.  
The VA physician again opined that the veteran's disability 
was at least as likely as not the result of the veteran's in-
service injury. 

As with the lumbar spine, there is no medical evidence of 
record  contradict the VA physician's opinion that the 
veteran's  current bilateral rotator cuff tendonitis with 
forearm pain is related to his service.  Further, although 
the first evidence of complaints of arm pain was in 1981, VA 
is not permitted to make its own medical determination that 
the veteran's current disability is not related to his 
service.  See Colvin, 1 Vet. App. at 175.  Here, the only 
competent (and probative) opinion as to nexus tends to 
support the claim.  Again, while the opinion is not 
definitive, it was stated in terms ("as likely as not") to 
permit application of the reasonable doubt doctrine.  See 
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App.53-56.

Given the medical evidence noted above, and affording the 
appellant all reasonable doubt, the Board finds that the 
criteria for bilateral rotator cuff tendonitis, with forearm 
pain, are met.  

C.  Service Connection for a Leg Disability

After review of the evidence of record in light of the 
criteria noted above, the Board finds that service connection 
for a leg disability is not warranted.

The July 2006 VA examiner assessed leg pain; however, neither 
that examination report, nor any other medical evidence of 
record, establishes that the veteran has a current leg 
disability for VA compensation purposes.

A February 1979 VA treatment record indicates that the 
veteran complained of leg pain; however straight leg raising 
on physical examination was not positive for leg pain.

A May 1981 VA examination report reflects a  diagnosis of 
residuals, injury of the legs, but does not reflect any 
objective examination findings.

An October 1983 VA treatment record includes a notation that 
the  veteran had pain in his left lower extremity for may 
years, but no diagnosis was rendered.

An August 1984 VA treatment record notes that the veteran had 
a lipoma of the right thigh removed.  He complained of leg 
pains that were associated with pain in the back that had 
been present for approximately two years.

A February 1985 VA treatment record shows that the veteran 
complained that his right leg had given out causing him to 
fall.  The veteran was found to have normal range of motion 
of the right leg.  The veteran returned for treatment in 
February 1985 to the VA medical center and complained of pain 
in his right leg.

An April 1985 VA treatment record indicates that the veteran 
then complained of low back pain that radiated down his right 
leg.

An October 1989 VA treatment record shows that the veteran 
complained of leg weakness for one year.  No diagnosis was 
given pertaining to his leg.

A January 1992 VA treatment record shows that the veteran 
complained of his legs giving out for the past eight or 10 
months.  He reported no previous injury to the legs.  X-rays 
of the hips showed degenerative joint disease of the hips.

A January 1993 VA treatment record shows a diagnosis of 
degenerative joint disease of the hips.

An April 1997 private X-ray of the veteran's pelvis with frog 
leg lateral hips from the Baptist Memorial Hospital revealed 
no evidence of fracture and no appreciable degenerative 
changes.

In July 2006, the veteran underwent a VA examination.  It was 
noted in the examination report that the veteran stated that 
his leg pain began in the 1960s.  He further stated that he 
was unable to walk secondary to his bilateral leg pain.  The 
diagnosis relevant to the veteran's legs was bilateral leg 
pain, undetermined etiology.  

The Board notes that it appears that the July 2006 physician 
also opined that the veteran's leg pain was as likely as not 
a result of the veteran's in-service injury.  That 
notwithstanding, the Board points out that Congress has 
limited service connection for injury or disease when such 
results in disability.  See 38 U.S.C.A. § 1110.  Moreover 
pain, alone, without underlying pathology does not disorder 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); see also  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Hence, in the absence of competent evidence of a 
current leg disability for which service connection can be 
granted, there can be no valid claim for service connection.  
See, e,g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau, 2 Vet. App 141 at 144.  

While the record reflects assessments of  degenerative joint 
disease of the hip, the July 2006 VA physician did not 
diagnose such a condition, and such condition is not shown to 
be medically related to service.  In any event, medical 
evidence pertaining to a hip condition does not constitute 
evidence of a leg disability-the specific condition for 
which service connection in sought in this appeal.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a leg 
disability that is related to service, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

Therefore, the Board finds that the claim for service 
connection for a leg disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

 Service connection for lumbar spondylosis is granted.

Service connection for bilateral rotator cuff tendonitis with 
forearm pain is granted.

 Service connection for a leg disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


